              Case 2:17-cv-01732-TSZ Document 20 Filed 10/26/18 Page 1 of 2



 1                                                                     The Honorable Thomas S. Zilly

 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT

 7                            WESTERN DISTRICT OF WASHINGTON

 8                                            AT SEATTLE

 9 STRIKE 3 HOLDINGS, LLC, a Delaware                     Case No.: 2:17-cv-01732-TSZ
   corporation,
10
                     Plaintiff,                           PLAINTIFF’S NOTICE OF
11                                                        VOLUNTARY DISMISSAL WITHOUT
   vs.                                                    PREJUDICE
12
   JOHN DOE subscriber assigned IP address
13 76.22.118.13,
14                          Defendant.

15
             Plaintiff Strike 3 Holdings, LLC (“Plaintiff”), pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i),
16
     hereby voluntarily dismisses the above-captioned action and all claims asserted therein without
17
     prejudice. Defendant John Doe has neither answered Plaintiff’s Complaint nor filed a motion
18
     for summary judgment.
19
                    DATED this 26th day of October, 2018
20
21                                                 FOX ROTHSCHILD LLP
22
                                                   s/ Bryan J. Case
23                                                 Bryan J. Case, WSBA #41781
24                                                 Attorneys for Plaintiff
25
26
      PLAINTIFF’S NOTICE OF VOLUNTARY                                               FOX ROTHSCHILD LLP
27    DISMISSAL WITHOUT PREJUDICE                                            1001 Fourth Avenue, Suite 4500
      (2:17-cv-01732-TSZ)                                                                Seattle, WA 98154
28                                                                                          (206) 624-3600

                                                      1


     69557844.v1
              Case 2:17-cv-01732-TSZ Document 20 Filed 10/26/18 Page 2 of 2



 1                                       CERTIFICATE OF SERVICE

 2           I hereby certify that on October 26, 2018, I electronically filed the foregoing document
 3
     with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record
 4
     and interested parties through this system.
 5
 6
                                                         By:   s/ Bryan J. Case
 7
                                                                 Bryan J. Case
 8
 9
10
11
12
13
14
15
16
17

18
19

20
21

22
23
24
25
26
      PLAINTIFF’S NOTICE OF VOLUNTARY                                           FOX ROTHSCHILD LLP
27    DISMISSAL WITHOUT PREJUDICE                                        1001 Fourth Avenue, Suite 4500
      (2:17-cv-01732-TSZ)                                                            Seattle, WA 98154
28                                                                                      (206) 624-3600

                                                    2


     69557844.v1
